DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Terminal Disclaimer 
The terminal disclaimer filed on 04/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/120012 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims, “receiving, from a base station (BS), one or more downlink (DL) transmit (Tx) signal comprising one or more set of one or more synchronization signal and one or more broadcast signal; receiving, from the BS, configuration information indicating a first configured number of at least one set of at least one synchronization signal and at least one broadcast signal transmitted via at least one DL Tx signal mapped to each random access channel (RACH) opportunity, wherein the configuration information further indicates a second configured number of RACH preambles for each DL Tx signal; determining a RACH opportunity corresponding to a set of a synchronization signal and a broadcast signal transmitted via a DL Tx signal from among the one or more set based on the configuration information; and transmitting, to the BS, a RACH preamble through the determined RACH opportunity”. The closest prior art found, which was previously cited, is as follows:
	Yokoyama (U.S. Patent Application Publication No. US 2009/0170514 A1), which is directed to radio communication system; and teaches that receiving a signal of
synchronous channel (SCH) and broadcast channel transmitted from a base station 10 via a plurality of downlink transmitted beams A-D in a wireless radio communication
system and the SCH is a signal of DL synchronization and broadcasted with the BS 10 for the UE 40; determining a random access channel (RACH) opportunity corresponding to a DL Tx beam among the plurality of DL Tx beams (beams A to D) based on
configuration information comprising information for indicating a frequency hopping/
mapping relationship between each RACH opportunity and each of the plurality of DL
Tx beams; determining a random access channel (RACH) opportunity based on each
transmission opportunity due to the frequency hopping/mapping relationship between
each RACH opportunity and each of the plurality of beams A and B; transmitting a
random access channel (RACH) preamble sequence through the determined RACH
opportunity and the UL radio signal to each of the receiving antenna 21 of the BS 10 in
the radio zone; receiving the configuration information from the base station BS 10; and
	Fujii et al. (U.S. Patent Application Publication No. US 2012/0214525 A1), which is directed to communications system; and teaches that the MCS terminal 12 is receiving the information regarding the configuration of the RACH sequence (e.g.,
RACH resource allocation information, sequence generation parameter etc.) from the
MCS base station 11; acquiring RACH sequence ID (para [0111] lines 5-11, Fig.1 &8).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “receiving, from a base station (BS), one or more downlink (DL) transmit (Tx) signal comprising one or more set of one or more synchronization signal and one or more broadcast signal; receiving, from the BS, configuration information indicating a first configured number of at least one set of at least one synchronization signal and at least one broadcast signal transmitted via at least one DL Tx signal mapped to each random access channel (RACH) opportunity, wherein the configuration information further indicates a second configured number of RACH preambles for each DL Tx signal; determining a RACH opportunity corresponding to a set of a synchronization signal and a broadcast signal transmitted via a DL Tx signal from among the one or more set based on the configuration information; and transmitting, to the BS, a RACH preamble through the determined RACH opportunity” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



				Citations of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeong et al. (Pub. No.: US 2006/0252377 A1) entitled: “Method and Apparatus for Reporting Inter-Frequency Measurement using RACH message in a Mobile Communication System”.

Malladi et al. (Pub. No.: US 2008/0273610 A1) teaches Method and Apparatus for Random Access in an Orthogonal Multiple-Access Communication System.

Benedittis et al. (Pub. No.: US 2003/0076812 A1) teaches Method for Optimizing the Random Access Procedures in the CDMA Cellular Networks.

Senarath et al. (Pub. No.: US 2012/0052897 A1) teaches Beam Wobbling for Increased Downlink Coverage and Capacity.

Wang et al. (Pub. No.: US 2008/0225785 A1) teaches Random access Resource Mapping for Long Term Evolution.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414